UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file Number 811-03904 Value Line Tax ExemptFund,Inc. (Exact name of registrant as specified in charter) 7 Times Square,21st Floor,New York, NY 10036 Mitchell E. Appel (Name and address of agent for service) Registrant’s telephone number, including area code:212-907-1900 Date of fiscal year end: February 28 Date of reporting period: November 30,2011 Item 1: Schedule of Investments A copy of Schedule of Investments for the period ended 11/30/11 is included with this Form. The Value Line Tax Exempt Fund, Inc. Schedule of Investments (unaudited) November 30, 2011 Principal Amount Rating (unaudited) Value LONG-TERM MUNICIPAL SECURITIES(96.9%) ALASKA (1.0%) $ North Slope Boro Alaska, General Obligation Unlimited, Ser. A, 5.00%, 6/30/17 Aa3 $ ARIZONA (3.0%) Arizona State Transportation Board Highway Revenue, Revenue Bonds, Ser. B, 5.00%, 7/1/31 Aa1 Mesa Utility Systems, Revenue Bonds, 4.88%, 7/1/32 Aa2 ARKANSAS (1.6%) Arkansas State Development Financing Authority, Economic Development Revenue Bonds, Ser. B, ADFA Guaranteed: 4.25%, 3/1/15 A * 4.30%, 3/1/16 A * Arkansas State Water, Waste Disposal and Pollution, General Obligation Unlimited, Extraordinary Redemption Provision, Ser. A, 4.00%, 7/1/26 Aa1 CALIFORNIA (8.7%) Bay Area Toll Authority, California Toll Bridge Revenue, Revenue Bonds, Ser. F, 5.00%, 4/1/31 Aa3 Berkeley California, Measure FF - Neighborhood Project, General Obligation Unlimited, 4.00%, 9/1/27 Aa2 California Educational Facilities Authority Revenue, Revenue Bonds, University of Southern California, Ser. A, 5.25%, 10/1/38 Aa1 California State Department of Water Resources Center Valley Project Water Sys - Ser. AG, Refunding Revenue Bonds, 4.38%, 12/1/29 Aa1 California State Department of Water Resources Power Supply Revenue, Revenue Bonds, Ser. L, 5.00%, 5/1/15 Aa3 California State, General Obligation Unlimited: 5.00%, 9/1/41 A1 5.25%, 11/1/40 A1 California State, General Obligation Unlimited, AGM Insured, 5.00%, 9/1/14 AA- * Dry Creek California Joint Elementary School District, General Obligation Unlimited, Capital Appreciation Election 2008, FSA Insured, 0.00%, 8/1/30 (1) Aa3 Inglewood Unified School District, School Facilities Financing Authority, Revenue Bonds, FSA Insured, 5.25%, 10/15/21 Aa3 Los Angeles Unified School District, General Obligation Unlimited, Ser. A-1, NATL-RE Insured, 4.50%, 1/1/28 Aa2 Los Angeles Unified School District, General Obligation Unlimited, Ser. B, 4.00%, 7/1/18 Aa2 Santa Clara County California Financing Authority Lease Revenue, Multiple Facilities Projects, Revenue Bonds, Ser. K, AMBAC Insured, 5.00%, 5/15/25 (2) Aa2 Santa Monica Public Financing Authority, Lease Revenue Bonds, Ser. A, 4.00%, 6/1/18 Aa1 State Public Works Board, Lease Revenue Bonds, Judicial Council Projects - Ser. D, 5.00%, 12/1/18 A2 1 The Value Line Tax Exempt Fund, Inc. Schedule of Investments (unaudited) Principal Amount Rating (unaudited) Value COLORADO (2.7%) $ Arapahoe County Colorado School District Number 006 Littleton, General Obligation Unlimited, 5.00%, 12/1/16 Aa2 $ Larimer County Colorado School District No. R-1 Poudre, General Obligation Unlimited, 5.75%, 12/15/21 ** University of Colorado, Enterprise Revenue Bonds, 5.00%, 6/1/30 Aa2 CONNECTICUT (0.4%) Connecticut State Health & Educational Facility Authority Revenue, Yale University, Revenue Bonds, Ser. Z-1, 5.00%, 7/1/42 Aaa Connecticut State, General Obligation Unlimited, Ser. B, 5.00%, 4/15/13 Aa2 DELAWARE (0.3%) University of Delaware Revenue, Revenue Bonds, Ser. B, 4.00%, 11/1/19 AA+ * FLORIDA (6.6%) Broward County Florida Half-Cent Sales Tax Revenue, Main Courthouse Project, Revenue Bonds, Ser. A, 5.00%, 10/1/16 Aa2 Cape Coral Florida Utility Improvement Assessment, Southwest 4 Area, MBIA Insured, 4.50%, 7/1/18 A2 City of Cape Coral, Florida Water & Sewer Revenue, Revenue Bonds, Ser. A, AGM Insured, 5.00%, 10/1/23 Aa3 City of Jacksonville, Florida Special Revenue, Revenue Bonds, Ser. A, 5.25%, 10/1/30 Aa2 Florida State Department of Transportation Infrastructure Bank Revenue, Revenue Bonds, Ser. A, 5.00%, 7/1/14 Aa2 Hillsborough County School Board Certificates of Participation, Master Lease Program, MBIA Insured, 5.00%, 7/1/22 Aa2 Miami-Dade County Florida Aviation Revenue, Refunding Bonds, Miami International Airport, MBIA-RE FGIC Insured, 5.75%, 10/1/17 A2 Miami-Dade County Florida Double Barreled Aviation, General Obligation Unlimited, 5.00%, 7/1/27 Aa2 Orlando Florida Capital Improvement Special Revenue, Revenue Bonds, Ser. A, 5.00%, 4/1/15 Aa2 Polk County Florida Public Facilities, Revenue Bonds, MBIA Insured, 5.00%, 12/1/21 A1 GEORGIA (0.7%) Municipal Electric Authority of Georgia, Combined Cycle Project, Revenue Bonds, Ser. A, 5.00%, 11/1/24 A1 IDAHO (0.3%) Idaho Housing & Finance Association, Grant & Revenue Anticipation Bonds, Federal Highway - A, 5.00%, 7/15/29 Aa2 ILLINOIS (3.5%) Chicago Illinois Transit Authority, Federal Transit Administration Section 5309, Revenue Bonds, Ser. A, 5.00%, 6/1/22 Aa3 Northern Illinois Municipal Power Agency, Power Project Revenue, Refunding Bonds, Prairie State Project, Ser. A, MBIA Insured, 5.00%, 1/1/20 A2 2 The Value Line Tax Exempt Fund, Inc. November 30, 2011 Principal Amount Rating (unaudited) Value INDIANA (6.3%) $ Brownsburg Indiana 1999 School Building Corporation, Revenue Refunding Bonds, First Mortgage, Ser. B, FSA State Aid Withholding Insured, 5.00%, 7/15/24 AA- * $ Columbus Indiana Renovation School Building Corporation First Mortgage, Revenue Bonds, MBIA Insured, 5.00%, 7/15/21 Baa1 Franklin Township Indiana School Building Corporation, Marion County First Mortgage, Revenue Bonds, MBIA Insured: 5.00%, 7/15/22 Baa1 5.00%, 7/15/23 Baa1 St Joseph County Indiana Educational Facilities Revenue, University of Notre Dame Du Lac Project, Revenue Bonds, 5.00%, 3/1/36 Aaa KANSAS (0.9%) Johnson County Kansas Unified School District No. 512 Shawnee Mission, General Obligation Unlimited, Ser. A, 4.50%, 10/1/27 Aaa Kansas State Development Finance Authority Revenue, Transportation Revolving Fund, Revenue Bonds, Ser. TR, 2.25%, 10/1/13 Aa1 KENTUCKY (0.6%) Kentucky State Turnpike Authority Economic Development Road Revenue, Revenue Bonds, Revitalization Projects - Ser. A, 5.00%, 7/1/19 Aa2 MAINE (0.3%) Maine State Health & Higher Educational Facilities Authority, Refunding Revenue Bonds, Ser. C, 5.00%, 7/1/21 A1 MARYLAND (4.2%) Frederick County Maryland Public Facilities, General Obligation Unlimited, Ser. A, 4.00%, 8/1/25 Aa1 Howard County Maryland Consolidated Public Improvement, General Obligation Unlimited, Ser. A, 4.00%, 2/15/23 Aaa Maryland State, General Obligation Unlimited, Second Refunding Bonds, Ser. E, 5.00%, 8/1/15 Aaa MASSACHUSETTS (3.4%) Massachusetts Development Finance Agency Revenue, Refunding Revenue Bonds, Harvard University, Ser. B-2, 5.25%, 2/1/34 Aaa Massachusetts Health & Educational Facilities Authority Revenue, Revenue Bonds, Harvard University, Ser. A, 5.00%, 12/15/30 Aaa Massachusetts Health & Educational Facilities Authority Revenue, Revenue Bonds, Tufts University, Ser. M, 5.50%, 2/15/27 Aa2 Massachusetts School Building Authority Sales Tax Revenue, Revenue Bonds, Senior Ser. B, 5.00%, 10/15/41 Aa1 Massachusetts State, General Obligation Limited, AMBAC Insured, Ser. C, 5.00%, 8/1/37 (2) Aa1 Massachusetts State, General Obligation Unlimited, Ser. B, 5.00%, 11/1/16 Aa1 University of Massachusetts Building Authority Project Revenue, Revenue Bonds,Sr. Ser. 1, 5.00%, 11/1/15 Aa2 3 The Value Line Tax Exempt Fund, Inc. Schedule of Investments (unaudited) Principal Amount Rating (unaudited) Value MICHIGAN (0.3%) $ Grand Rapids Michigan Water Supply, Revenue Bonds, 5.00%, 1/1/17 Aa1 $ MINNESOTA (0.4%) Osseo Independent School District No. 279, General Obligation Unlimited, Refunding & School Building, Ser. A, AGM Insured, 5.00%, 2/1/15 Aa1 MISSISSIPPI (2.6%) Mississippi Hospital Equipment & Facilities Authority, Revenue Bonds, Forest County General Hospital, 5.25%, 1/1/28 A2 MISSOURI (1.6%) Bi-State Development Agency Missouri Illinois Metropolitan District Mass Transaction Sales Tax, Revenue Bonds, Remk-Metrolink Cross Country Project, FSA Insured, 5.00%, 10/1/21 Aa3 City of Kansas City, Missouri Sanitary Sewer System Revenue, Refunding Revenue Bonds, 4.00%, 1/1/19 Aa2 NEW HAMPSHIRE (0.6%) New Hampshire State, General Obligation Unlimited, Ser. B, 4.00%, 2/1/30 Aa1 NEW JERSEY (3.0%) New Jersey Building Authority State Building Revenue, Revenue Bonds, Ser. A, 5.00%, 6/15/17 A1 New Jersey Economic Development Authority Revenue, School Facilities Construction, Revenue Bonds, Ser. Y, 4.13%, 9/1/20 A1 New Jersey Health Care Facilities Financing Authority Revenue, Refunding Revenue Bonds, Barnabas Health, Ser. A, 3.00%, 7/1/12 Baa2 New Jersey State Educational Facilities Authority Revenue, Revenue Bonds, Princeton University, Ser. B, 5.00%, 7/1/35 Aaa New Jersey State Transportation Trust Fund Authority, Revenue Bonds, Transportation System - Ser. B: 5.00%, 6/15/18 A1 5.25%, 12/15/12 A1 NEW MEXICO (0.7%) New Mexico Finance Authority, State Transportation Revenue, Refunding Revenue Bonds, 5.00%, 6/15/18 Aa1 NEW YORK (3.2%) New York New York, General Obligation Unlimited, Subser. F-1, 5.00%, 9/1/16 Aa2 New York State Dormitory Authority, State Personal Income Tax Revenues General Purpose, Revenue Bonds, Ser. A: 4.25%, 3/15/32 AAA * 4.50%, 3/15/35 AAA * New York State Local Government Assistance Corp., Revenue Bonds, Refunding & Senior Lien - Ser. A, 5.00%, 4/1/19 Aa2 New York State Local Government Assistance Corp., Revenue Bonds, Refunding & Sub Lien - Ser. B, 5.00%, 4/1/14 AAA * Westchester County New York, General Obligation Unlimited, Ser. B, 3.00%, 6/1/21 Aaa 4 The Value Line Tax Exempt Fund, Inc. November 30, 2011 Principal Amount Rating (unaudited) Value NEW YORK CITY (2.7%) $ City of New York, General Obligation Unlimited, Fiscal 2010, Ser. F, 5.00%, 8/1/16 Aa2 $ City of New York, General Obligation Unlimited, Fiscal 2012, Ser. A-1, 5.00%, 8/1/32 Aa2 Health & Hospital Corp., Revenue Bonds, Health Systems, Ser. A, 5.00%, 2/15/16 Aa3 Municipal Water Finance Authority, Water and Sewer System Revenue, Revenue Bonds, Ser. DD, 4.75%, 6/15/36 Aa2 New York City Transitional Finance Authority Building Aid Revenue, Revenue Bonds, Ser. S-1, 5.00%, 1/15/14 Aa3 New York City Transitional Finance Authority Future Tax Secured, Revenue Bonds, Fiscal 2011, Ser. D, 5.00%, 2/1/35 Aa1 Trust for Cultural Resources Revenue, Refunding Bonds, Museum of Modern Art - 1A, 5.00%, 4/1/28 Aa2 NORTH DAKOTA (0.8%) Grand Forks North Dakota Health Care Systems Revenue Bonds, MBIA Insured, 5.63%, 8/15/27 Baa1 OHIO (1.9%) Cleveland Ohio Airport System Revenue, Refunding Bonds, Ser. C, AssuredGTY Insured, 5.00%, 1/1/22 Aa3 Miami University of Ohio, Refunding Revenue Bonds, 5.00%, 9/1/19 Aa3 Ohio State Water Development Authority Revenue, Revenue Bonds, Water Pollution Control Loan-C, 5.00%, 12/1/18 Aaa OREGON (2.0%) Oregon State Department of Administrative Services Lottery Revenue, Revenue Bonds, Ser. A, 5.00%, 4/1/29 Aa2 Oregon State, General Obligation Unlimited, Refunding Revenue Bonds, Ser. N, 5.00%, 12/1/21 Aa1 PENNSYLVANIA (2.2%) Centennial School District Bucks County, General Obligation Limited, Ser. A, 5.00%, 12/15/34 Aa2 Delaware Valley Pennsylvania Regional Finance Authority Local Government Revenue, Revenue Bonds, Extraordinary Redemption Provision, AMBAC Insured, 5.50%, 8/1/18 (2) A2 York County Pennsylvania, General Obligation Unlimited, 4.75%, 3/1/36 AA * PUERTO RICO (0.8%) Puerto Rico Electric Power Authority Power Revenue, Revenue Bonds, Ser. TT, 5.00%, 7/1/32 A3 Puerto Rico Public Buildings Authority, Revenue Guaranteed Refunding Government Facilities Bonds, Ser. M, COMWLTH GTD Insured, 5.75%, 7/1/15 Baa1 5 The Value Line Tax Exempt Fund, Inc. Schedule of Investments (unaudited) Principal Amount Rating (unaudited) Value RHODE ISLAND (0.7%) $ Rhode Island State & Providence Plantations, General Obligation Unlimited, Construction Capital Development Loan - Ser. C, 5.00%, 11/15/16 Aa2 $ SOUTH CAROLINA (1.8%) Charleston County South Carolina, Capital Improvement Transportation Sales Tax, General Obligation Unlimited, ST AID WITHHLDG Insured, 4.00%, 11/1/29 Aaa Charleston South Carolina Waterworks & Sewer Revenue, Refunding and Capital Improvement Revenue Bonds, 5.00%, 1/1/35 Aa1 North Charleston South Carolina, General Obligation Unlimited, 4.00%, 6/1/12 Aa2 SOUTH DAKOTA (0.4%) South Dakota Conservancy District, State Revolving Fund Program, Refunding Revenue Bonds, Ser. B, 5.00%, 8/1/13 Aaa TENNESSEE (0.7%) City of Memphis, Tennessee Refunding and General Improvement, General Obligation Unlimited, 5.00%, 5/1/30 Aa2 Metropolitan Government of Nashville & Davidson County Tennessee, Electric Refunding Revenue Bonds, Ser. B, 5.00%, 5/15/23 AA+ * TEXAS (20.2%) Arlington Texas, Special Tax, 5.00%, 8/15/28 A1 City of San Antonio Texas Certificates Obligation, General Obligation Limited, 5.00%, 8/1/28 Aaa Dallas Texas Civic Center, Revenue Bonds, Refunding & Improvement, Assured GTY Insured, 5.00%, 8/15/17 Aa3 Fort Worth Texas, General Obligation Limited, Certificates Obligation-Parking: 5.25%, 3/1/26 Aa1 5.25%, 3/1/28 Aa1 Harris County Texas, Revenue Bonds, Senior Lien-Toll Road, Ser. A: 5.00%, 8/15/27 Aa3 5.00%, 8/15/32 Aa3 Hays Texas Consolidated Independent School District, General Obligation Unlimited, 4.50%, 8/15/32 AAA * Laredo Texas Independent School District Public Facility Corp., Lease Revenue Bonds, AMBAC Insured: Ser. A, 5.00%, 8/1/16 (2) A * Ser. B, 5.00%, 8/1/21 (2) A * Ser. C, 5.00%, 8/1/15 (2) A * Leander Texas Independent School District, General Obligation Unlimited, Capital Appreciation, Refunding & School Building, PSF-GTD Insured, 0.00%, 8/15/41 (1) AAA * Southmost Junior College District Texas, General Obligation Unlimited, MBIA-IL-RE Insured, 5.00%, 2/15/25 Baa1 Upper Trinity Regional Water District, Revenue Refunding Bond, AMBAC Insured, 5.25%, 8/1/21 (2) A3 Ysleta Texas Independent School District, General Obligation Unlimited, 5.00%, 8/15/30 AAA * 6 The Value Line Tax Exempt Fund, Inc. November 30, 2011 Principal Amount Rating (unaudited) Value UTAH (0.2%) $ Utah State, General Obligation Unlimited, Ser. A, 4.00%, 7/1/16 Aaa $ VERMONT (0.3%) Vermont Municipal Bond Bank, Revenue Bonds, Ser. 1, 5.00%, 12/1/29 Aa2 VIRGINIA (1.8%) Tobacco Settlement Financing Corporation, Revenue Bonds, Asset-Backed, 5.25%, 6/1/19 Aaa University of Virginia, General Refunding Revenue Bonds, 5.00%, 9/1/30 Aaa Virginia State Public School Authority, School Educational Technology NTS-X, Revenue Bonds, 5.00%, 4/15/13 Aa1 Virginia State Resources Authority Infrastructure Revenue, Revenue Bonds, Virginia Pooled Financing Program - Ser. C, 5.00%, 11/1/18 Aaa WASHINGTON (1.9%) City of Seattle Washington, Limited Tax Improvement Bonds, General Obligation Limited, 4.25%, 3/1/28 Aa1 Energy Northwest Washington Electric Revenue, Project 3, Revenue Bonds, Ser. A, 5.00%, 7/1/17 Aa1 King County Washington School District No. 405 Bellevue, General Obligation Unlimited, 5.00%, 12/1/19 Aa1 Washington Health Care Facilities Authority, Catholic Health, Revenue Bonds, Ser. A, 4.00%, 2/1/14 Aa2 Washington State, Motor Vehicle Tax - Senior 520, Corridor Program - Toll, General Obligation Unlimited, Ser. C, 5.00%, 6/1/32 Aa1 WISCONSIN (1.6%) Wisconsin State, General Obligation Unlimited: Ser. C, 4.50%, 5/1/20 Aa2 Ser. C, 5.00%, 5/1/14 Aa2 TOTAL LONG-TERM MUNICIPAL SECURITIES(96.9%) (Cost $79,693,263) CASH AND OTHER ASSETS IN EXCESS OF LIABILITIES(3.1%) NET ASSETS (3) (100.0%) $ NET ASSET VALUE, OFFERING AND REDEMPTION PRICE PER OUTSTANDING SHARE ($84,635,069 ÷ 8,649,135 shares outstanding) $ * Rated by Moody's Investor Service except for those marked by an asterisk (*) which are rated by Standard & Poor's. ** Security no longer rated by Moody’s and Standard & Poor’s. Zero coupon bond. In November 2010, AMBAC Financial Group, Inc. (AMBAC) filed for bankruptcy protection under Chapter 11 of the United States Bankruptcy Code. For federal income tax purposes, the aggregate cost was $79,693,263, aggregate gross unrealized appreciation was $2,478,940, aggregate gross unrealized depreciation was $125,937 and the net unrealized appreciation was $2,353,003. ADFA Arkansas Development Finance Authority AGM Assured Guaranty Municipal AMBAC American Municipal Bond Assurance Corporation 7 The Value Line Tax Exempt Fund, Inc. Schedule of Investments (unaudited) Assured GTY Assured Guaranty Insurance Company FGIC Financial Guaranty Insurance Company FSA Financial Security Assurance MBIA Municipal Bond Investors Assurance Corporation NATL-RE National Public Finance Guarantee Corporation CONWLTH GTD Commonwealth Guaranteed ST AID WITHHLDG State Aid Withholding 8 The Fund follows fair valuation accounting standards (FASB ASC 820-10) which establish a definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion of changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below: · Level 1 – Inputs that reflect unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access at the measurement date; · Level 2 – Inputs other than quoted prices that are observable for the asset or liability either directly or indirectly, including inputs in markets that are not considered to be active; · Level 3 – Inputs that are unobservable. Transfers between investment levels may occur as the markets fluctuate and/or the availability of data used in an investment’s valuation changes. The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table summarizes the inputs used to value the Fund’s investments in securities as of November 30, 2011: Investments in Securities: Level 1 Level 2 Level 3 Total Assets Long-Term Municipal Securities $
